United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0859
Issued: November 20, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 9, 2020 appellant filed a timely appeal from a September 10, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate
Boards docketed the appeal as No. 20-0859.2
On February 20, 2018 appellant, then a 53-year-old utility pipefitter, filed a traumatic
injury claim (Form CA-1) alleging that on January 11, 2018 he experienced an electrical shock in
his left hand and arm when working inside a manhole while in the performance of duty. He noted
that he sustained elevated blood pressure, blurry vision, fresh wounds to the inner left bicep, right
1

Appellant also requested an appeal from a July 24, 2018 merit decision of OWCP. For final adverse decisions of
OWCP issued on or after November 19, 2008, the Board’s review authority is limited to appeals which are filed within
180 days from the date of issuance of OWCP’s decision. See 20 C.F.R. § 501.3(e). As appellant’s March 9, 2020
appeal was filed more than 180 days from the July 24, 2018 decision, the Board is without jurisdiction to hear the
appeal from this decision.
2

The Board notes that, following the September 10, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

foot pain, and tinnitus. Appellant did not stop work. On April 10, 2018 OWCP accepted
appellant’s claim for electrical shock and abrasions of the left upper arm from electrical shock. On
May 17, 2018 it expanded the acceptance of appellant’s claim to include the additional conditions
of dislocation of the second metatarsophalangeal joint of the right great toe and bilateral, traumatic
acoustic tinnitus.
By decision dated May 18, 2018, OWCP denied appellant’s claim for additional conditions
involving his eyes, ears, blood pressure, spasms to body parts, right foot/toes, and teeth. It found
that the medical evidence of record was insufficient to establish a causal relationship between
appellant’s diagnosed conditions and the accepted January 11, 2018 employment injury.
On May 24, 2018 appellant requested reconsideration and submitted additional evidence
in support of his claim.
By decision dated July 24, 2018, OWCP denied modification of the May 18, 2018 decision.
OWCP subsequently received additional medical evidence in support of appellant’s claim
including medical records from treating physicians noting appellant’s treatment history and ability
to work.
On August 29, 2019 appellant requested reconsideration. He asserted that the medical
evidence of record was sufficient to establish his claim for his dental and eye conditions.
By decision dated September 10, 2019, OWCP denied appellant’s reconsideration request
finding that it was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that this case is not in posture for decision because OWCP failed to make
findings regarding the evidence submitted in support of appellant’s August 29, 2019
reconsideration request.
OWCP properly determined that appellant’s August 29, 2019 request for reconsideration
was untimely filed. The last merit decision was issued on July 24, 2018 and OWCP received
appellant’s reconsideration request on August 29, 2019.3 As his request for reconsideration was
not received by OWCP within the one-year time limitation, pursuant to 20 C.F.R. § 10.607(a), the
Board finds that the request for reconsideration was untimely filed. Consequently, appellant must
demonstrate clear evidence of error by OWCP in denying the claim.4

3
Timeliness is determined by the document receipt date of the request for reconsideration as is indicated by the
“received date” in the Integrated Federal Employees’ Compensation System (iFECS). If the request for
reconsideration has a document received date greater than one year, the request must be considered untimely. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).
4
20 C.F.R. § 10.607(b); see R.T., Docket No. 19-0604 (issued September 13, 2019); see Debra McDavid, 57 ECAB
149 (2005).

2

The Board further finds that OWCP did not make any findings regarding the evidence
submitted in support of the reconsideration request.5 OWCP summarily denied appellant’s request
for reconsideration without complying with the review requirements of FECA and its
implementing regulations.6 Section 8124(a) of FECA provides that OWCP shall determine and
make a finding of fact and make an award for or against payment of compensation.7 Its regulations
at 20 C.F.R. § 10.126 provide that the decision of the Director of OWCP shall contain findings of
fact and a statement of reasons.8 As well, OWCP’s procedures provide that the reasoning behind
OWCP’s evaluation should be clear enough for the reader to understand the precise defect of the
claim and the kind of evidence which would overcome it.9
In denying appellant’s August 29, 2019 reconsideration request, OWCP failed to analyze
the medical evidence as to whether it was sufficient to demonstrate clear evidence of error. The
September 10, 2019 decision simply noted: “[w]e did consider your request under 20 C.F.R.
§ 10.607(b).” However, OWCP provided no discussion relative to the new medical evidence
submitted by appellant.10 The Board will therefore set aside OWCP’s September 10, 2019
decision and remand the case for an appropriate decision on appellant’s untimely reconsideration
request, which describes the evidence submitted on reconsideration and provides detailed reasons
for accepting or rejecting the reconsideration request.11 Accordingly,

5
See J.K., Order Remanding Case, Docket No. 20-0556 (issued August 13, 2020); C.D., Order Remanding Case,
Docket No. 20-0450 (issued August 13, 2020); T.B., Order Remanding Case, Docket No. 20-0426 (issued
July 27, 2020).
6

See C.G., Docket No. 20-0051 (issued June 29, 2020); T.P., Docket No. 19-1533 (issued April 30, 2020); see also
20 C.F.R. § 10.607(b).
7

5 U.S.C. § 8124(a).

8

20 C.F.R. § 10.126.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

10

J.K., supra note 5.

11

5 U.S.C. § 8124(a).

3

IT IS HEREBY ORDERED THAT the September 10, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

